Citation Nr: 1217596	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  08-15 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim for service connection for chest pains, and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen the previously denied claim for service connection for a back disability, and, if so, whether service connection is warranted.

3.  Whether new and material evidence has been received to reopen the previously denied claim for service connection for a right hip disability, and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1958 to April 1958. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen the previously denied claims for service connection for chest pains, a back disability, and a right hip disability. 

The issues of entitlement to service connection for chest pains, a back disability, and a right hip disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a June 1982 rating decision, the RO denied service connection for chest pains and a right hip disability.  The Board upheld that denial in an August 1984 decision and the Veteran's motion for reconsideration of those claims was denied in February 1985.  The RO declined to reopen the claims in July 1988, October 1993, and May 2005.  The Veteran was notified of these decisions and of his right to appeal but did not file a timely appeal.  

2.  The evidence added to the record since the last final decision in May 2005 is not cumulative of the evidence previously considered, contributes to a more complete picture of the Veteran's claims for service connection for chest pains and a right hip disability and creates a reasonable possibility of an allowance of the claims. 

3.  In a May 2005 rating decision, the RO denied service connection for a back disability.  The Veteran was notified of the decision and of his right to appeal but did not file a timely appeal.  

4.  The evidence added to the record since the last final decision in May 2005 is not cumulative of the evidence previously considered, contributes to a more complete picture of the Veteran's claim for service connection for a back disability and creates a reasonable possibility of an allowance of the claim.


CONCLUSIONS OF LAW

1.  The June 1982 rating decision and August 1984 Board decision that denied service connection for chest pains and a right hip disability are final.  The July 1988, October 1993, and May 2005 rating decisions that declined to reopen the previously denied claims for chest pains and a right hip disability are final.  38 U.S.C.A. § 7104(b)  (West 2002); 38 C.F.R. § 20.1100, 20.1103  (2011). 

2.  New and material evidence has been received to reopen the claims of entitlement to service connection for chest pains and a right hip disability.  38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The May 2005 rating decision that denied service connection for a back disability is final.  38 U.S.C.A. § 7104(b)  (West 2002); 38 C.F.R. § 20.1100, 20.1103  (2011). 

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for a back disability.  38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156(a) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for chest pains, a right hip disability, and a back disability is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

The Veteran contends that while in service, he was participating in an attack drill when he lost his balance and fell from a ladder.  He hit his head on the ground and lost consciousness.  He contends that he was hospitalized for the injury for one week and was discharged from service soon thereafter.  He contends that ever since discharge from service, he has suffered from chest pains, a back disability, and a right hip disability due to the in-service fall.  

The RO denied the Veteran's claims for service connection for chest pain and right hip disability in a June 1982 rating decision.  At the time of the June 1982 decision, the RO found that the available evidence, including statements from the Veteran's physicians that he had suffered from these conditions since service, were insufficient to establish service connection.  In August 1984, the Board upheld the denial, stating that there were no medical records dated in service or shortly after service to demonstrate the presence of any chest pains or a right hip disability related to service.  Thus, the medical evidence and lay statements submitted many years following service were not sufficient to allow the claims.  In February 1985, the Board denied the Veteran's motion for reconsideration of the claims for service connection for chest pains and a right hip disability.  

In July 1988, the Veteran submitted evidence that was duplicate of the evidence previously submitted and considered by the Board.  The RO informed the Veteran that the new claim could not be accepted because it was merely duplicative.  The Veteran did not appeal that determination.  In October 1993, the RO once again informed the Veteran that although he had once again filed a claim for service connection for chest pains and a right hip disability, he had not submitted any new evidence in support of his claims and, in the absence of any new evidence, the claims must be disallowed.  The Veteran did not appeal that decision either.  Then, in May 2005, the RO declined to reopen the previously denied claims for service connection for chest pains and a right hip disability, stating that no new evidence had been received to reopen the claims.  

In January 2005, the Veteran filed a new claim for service for a back disability.  That claim was denied in a December 2005 rating decision.  The December 2005 rating decision also declined to reopen the previously denied claims for service connection for chest pains and a right hip disability.  The Veteran did not file a timely appeal to any of the decisions.

Although in the April 2007 rating decision on appeal, the RO declined to reopen the Veteran's claim for service connection for a back disability, chest pains, and a right hip disability, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo.  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1100, 20.1103 (2011).  Thus, the previous decisions became final because the Veteran did not file a timely appeal or because of the finality of Board decisions, as explained above.  

The claim for service connection may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen his claim in February 2007.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence before VA at the time of the prior final decision in December 2005 consisted of the Veteran's statements and lay statements from his friends and families, private treatment records and opinions, and VA treatment record.  Previous evidence also included a 2005 VA opinion that it was at least as likely as not that the Veteran's sharp pains in the back and chest were caused by his service.

After a review of all the evidence, the Board finds that the evidence received since the last final decision in December 2005 is not cumulative of other evidence of record, relates to an unestablished fact, and raises a reasonable possibility of substantiating his claim. 

Newly received evidence includes a February 2007 VA medical opinion stating that the Veteran's chest pains and right hip pain, as well as a possible traumatic injury to the head, had been caused by the injury the Veteran sustained in the Army in 1958.  The statement is new because, unlike the July 2005 VA medical opinion previously considered, it is more specific as to the in-service incident that caused the Veteran's current disabilities.  It also specifically states which disabilities were caused by the in-service fall.  The new evidence is material because it tends to support the Veteran's claims for service connection by providing a medical nexus linking the in-service event and the current disabilities.  Thus, the new evidence was not previously considered by agency decision makers, is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims.  38 C.F.R. § 3.303.  New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of an appellant's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Accordingly, the claims for service connection for chest pains, a right hip disability, and a back disability are reopened.  To that extent only, the appeals are allowed. 


ORDER

As new and material evidence sufficient to reopen a claim for service connection for chest pains has been received, the Veteran's previously-denied claim is reopened.

As new and material evidence sufficient to reopen a claim for service connection for a right hip disability has been received, the Veteran's previously-denied claim is reopened.

As new and material evidence sufficient to reopen a claim for service connection for a back disability has been received, the Veteran's previously-denied claim is reopened.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Veteran contends that while in service, he was participating in an attack drill when he lost his balance and fell from a ladder.  He hit his head on the ground and lost consciousness.  He contends that he was hospitalized for the injury for one week and was discharged from service soon thereafter.  He contends that ever since discharge from service, he has suffered from chest pains, a back disability, and a right hip disability due to the in-service fall.  

The Veteran's service treatment records were destroyed by a fire in 1973.  However, an April 2005 letter received by the Veteran from the National Personnel Records Center (NPRC) states that a search for the morning reports and sick reports from Fort Buchanan Hospital in 1958 had been made and copies of all entries had been mailed to the Veteran.  Such entries are not contained in the claims file.  Accordingly, on remand, a search should be made for any service treatment records or morning reports that pertain to the Veteran's contended in-service hospitalization in March 1958.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011), McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Board is cognizant that the Veteran's treating VA physician has submitted two opinions linking the Veteran's current claimed disabilities with his in-service trauma.  The Board also notes that there exists medical evidence dated in March 1982 and June 1986 from the Veteran's private physician stating that he had treated the Veteran in April 1958, one week after separation from service, for hip pain and chest pain that were related to an injury in service.  However, the Board finds that these opinions are not adequate on their own to grant the Veteran's claims for service connection.  In that regard, none of the opinions provide a clear medical rationale as to how the in-service fall and contended head injury caused the Veteran's chest pains, right hip disability, or back disability.  Moreover, the opinions do not account for the lengthy gap in time from separation from service and the first indications of chest pain, hip pain, and back pain in the 1980s.  In that regard, private medical records reflect complaints of chest pain reported to have begun in 1978 and the first indication of back and hip pain is not until January 1982.  And, aside from the indication in the 1980s that the Veteran had back and right hip pain, subsequent VA and private treatment records are negative for complaints of back and hip pain until 2005.  Thus, for these reasons, the Board finds that a new VA examination is necessary in order to obtain an opinion based upon a thorough review of the claims file and that includes an accompanying adequate rationale for the opinions reached.


Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran identify any outstanding treatment records relevant to his claims for service connection for chest pains, a right hip disability, and a back disability.  After securing any necessary authorization from him, obtain all identified treatment records, as well as any available VA treatment records.   All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Contact the National Personnel Records Center to determine whether any of the Veteran's service treatment records are available.  Determine whether any morning reports or sick call reports exist for the Veteran, specifically for the hospital located a Fort Buchanan, Puerto Rico, in 1958.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  After the above-referenced development has been completed, schedule the Veteran for a VA examination to determine whether the Veteran's chest pains, back disability, and right hip disability were caused or aggravated by the Veteran's service, specifically, the reported in-service fall and trauma to the head.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  The examiner is requested to provide the following information:

a)  Diagnose any current chest pains or related cardiac disability, right hip disability, and thoracolumbar spine disability.

b) Is it as likely as not (50 percent probability or greater) that the Veteran's chest pain disability, right hip disability, and back disability was caused or aggravated by his service, to include the contended 1958 in-service fall from a ladder during a training exercise that may have resulted in head trauma and hospitalization?  The examiner should take into account the July 2005 and February 2007 VA opinions relating these disabilities to the in-service fall and possible traumatic brain injury.  The examiner should also take into account the March 1982 and June 1986 private medical records that contend that the Veteran was treated for chest pains and the right hip upon separation from service.  

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations. 

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly  v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


